Title: To Thomas Jefferson from John Vaughan, 5 August 1820
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
5 Aug. 1820
When my friend the Revd Mr Jared Sparks (who is the Unitarian Minister at Baltimore) proposed going to the Va Springs for his health, I urged his paying a Visit to yourself, who had I knew always felt pleasure, in seeing literary men of Liberal & enlarged minds—He could not then flatter himself with being able to compass so extensive a tour & did not avail himself of my offer—By a letter this moment received he has hopes of accomplishing his wishes & I send this to Staunton to meet him—He is an eleve of Cambridge Uy an Institution to which we are indebted for many shining & useful characters The Unitarians are erecting a Church at N York & are about attempting to Organise a Socy there, with some prospect of success—Our friend Mr Law, offers a Lot or 500℔—I remain with great respect Your friend & ervJn Vaughan